Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 10, the language stating that the bladder is configured to make an audible sound when the device contacts with an object lacks proper support in the originally filed specification.  This limitation finds basis in the specification on page 6, lines 15-18.  However, these lines state that the device itself makes the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, the language “and to adjoining side stitches” is unclear.  It appears that more appropriate language would be “and two adjoining side stitches”.
In claim 11, the language “said two adjoining side stitches” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202).  Note the basis for the rejections set forth in the office action filed October 28, 2020.  Regarding the amendments to claim 1, the device as taught by Henry is obviously capable of being held in a user’s hand.  Note page 1 .  
Regarding the amendments to claim 2, note page 1 of Henry teaching the use of a fabric material.  The fabric material defines a cloth as recited.  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202) and “Beanbags Oblong”.  Note the basis for the rejections set forth in the office action filed October 28, 2020.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202) and Lathim (4,943,066).  Note the basis for the rejections set forth in the office action filed October 28, 2020.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202), “Beanbags Oblong” and Gump (US 2018/0064999).  Note the basis for the rejections set forth in the office action filed October 28, 2020.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Mantz (4,065,126).  Regarding claim 10, Henry reveals a sports toy comprising a cylindrical shape. Note Figure 8 and page 4. Henry provides one long strip of straight fabric (2) and two circular end panels (1) comprising two outer edges and wherein the toy is stuffed with natural or synthetic fibers or pellets. Note page 2 stating that the panels are sewn together to form the toy. Regarding the limitation for the device to be configured to be held in a user’s hand, note page 1 of Henry stating that the device is an item such as a puck that is useful as a sports toy and has a soft cuddly quality.  A puck is obviously configured to be held in a user’s hand.  

Regarding the limitation for the bladder against the inner surface, Henry lacks the teaching for an inner bladder against the inner surface of the oblong side panels. Mantz reveals that it is known in the art of balls that are filled with a filler material (12) to form the ball with a bladder layer (16) between the filler material (12) and the outer cover layer (22). Note column 3, lines 7-40. Here, Mantz provides a layer (16) that is used to strengthen the ball so that it can withstand repeated impacts and bounces of the ball.  It is noted that the layer (16) is seen as a bladder. It would have been obvious to one of ordinary skill in the art to provide the sports toy of Henry with the bladder layer of Mantz in order to strengthen the ball so that it can withstand repeated impacts and bounces of the ball.  
Regarding the limitation for the bladder to be inserted into the device so that it bears against the inner surface of the side panels, note Figure 3 and column 3, lines 7-10 of Mantz stating that the core portion essentially comprises the entire interior of the ball.  Thus, Mantz teaches for the bladder to substantially bear against the interior of the ball.  It would have been obvious to one of ordinary skill in the art to have the bladder bear against the inner surface of the two oblong side panels as taught by Henry in order to maximize the cavity size and increase the amount of filler located within the bladder.  

Regarding the limitation for the bladder to comprise an opening and adjoining side stitches, the combination of Henry in view of Mantz teaches a bladder inserted within the outer layer of the device.  The bladder (16) as taught by Mantz defines an opening (18) for permitting insertion of the filler material therein and stitches for closing the opening.  Note Figure 1 and column 3,lines 11-14.  These stitches define adjoining side stitches as recited.  
Regarding claim 12, note page 1 of Henry stating that it is known in the art of toys to use a soft natural or synthetic fabric material.  It would have been obvious to one of ordinary skill in the art to use a thin, soft, flexible material for the fabric of the sports toy .    
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Mantz (4,065,126) and Paino (5,772,543).  Regarding claim 11, the combination of Henry in view of Mantz teaches an opening in the bladder that is closed by stitching but lacks the teaching for side stitches that are closed by glue, stitching or tape as recited.  Paino reveals that it is known in the art of sports balls having a filler inserted therein to provide an opening in the layer that receives the filler wherein the opening comprises first and second adhesive surfaces (18A, 16A) that are stitched onto the surface of the flaps (16, 18).  Note column 5, lines 1-13 and Figure 1B.  The stitching as provided by Paino defines two adjoining side stitches and the adhesive surfaces define a hook and loop tape.  Thus, Paino teaches closing the opening in his ball by sealing two adjoining side stitches with tape as recited.  It would have been obvious to one of ordinary skill in the art to close the opening in the inner layer (16) of the toy as taught by the combination of Henry as modified by Mantz using the side stitches and adhesive surfaces as suggested by Paino in order to securely seal the filler material within the inner layer.  
Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Henry in view of Molinari, the applicant contends that there is no teaching, suggestion, or motivation to combine the references.  In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the teachings of the prior art lies in the knowledge generally available to one of ordinary skill in the art.  As stated in the office action, it would have been obvious to one of ordinary skill in the art to use an inside seam for the panels in order to prevent the seams from being seen during use.  
Regarding the applicant’s argument that the devices of Henry and the instant invention are different regardless of the functionality of the disclosed inventions, it is noted that the instant claims do not structurally distinguish themselves from the teachings of the prior art and thus, the rejections have been maintained.  The applicant’s statement that the modification of Henry to provide two panels to facilitate repair of the toy should one of the panels become damaged is irrelevant to the structure of the applicant’s invention is not persuasive as instant claim 1 
Regarding the applicant’s argument that the combination of Henry in view of Molinari does not teach how a toy formed of two circular fabric panels sewn together with one long strip of straight fabric could be modified to include an inside seam, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Henry teaches a toy comprising two circular fabric panels and a long panel which are sewn together.  Molinari teaches that it is known in the art of toys to join the panels of the toy using an inside seam.  Note paragraphs [0002] and [0046].  Given this suggestion, it would have been obvious to one of ordinary skill in the art to join the panels of the toy of Henry with inside seams in order to hide the seam from view to the user.  
Regarding claim 10, the applicant’s arguments directed to Gump have been considered but are deemed to be moot as this reference has been removed from the rejection of claim 10.  The rejection of claim 10 now includes the reference to Mantz.  It is noted that the amendments to the claims necessitated this new grounds of rejection.  
Insofar as applicant’s remarks may be applicable to the reference to Mantz, it is noted that the inner layer of Mantz defines a bladder as recited.  Note the definition of bladder cited .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711